Citation Nr: 1112182	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran was afforded a Travel Board hearing in February 2011.  The transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is causally related to in-service noise exposure. 

2.  The competent evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss and tinnitus due to his active military service.  Specifically, the Veteran reported exposure to howitzers and mortars due to his artillery work and training.  The Veteran's DD Form 214 confirms that he trained in the U.S. Army Artillery & Missile School and worked as a Field Artillery Officer, a training and occupation consistent with his reports of in-service noise exposure.  

The Veteran's perforated left ear drum was operated on in December 1964, and any related problems were resolved by the time he entered service.  His April 1965 service enlistment examination referenced a letter from Charles J. Brooks, M.D., stating that the Veteran had satisfactorily recovered from left tympanoplasty; his newly grafted ear drum was intact and functioning; and, post-operative audiometry revealed normal thresholds bilaterally at all frequencies.  The Veteran's hearing on the enlistment examination was 15/15 bilaterally on whispered voice test.  In May 1966 the Veteran complained he was unable to hear in his infected left ear, and was treated for otitis media.  Initially cerumen and purulent material were removed; however, he was still unable to hear, his tympanic membrane appeared dull, and he had only light reflexes.  After a course of penicillin, the Veteran's ear infection was later noted to have completely cleared, and physical examination was completely within normal limits.  The Veteran was not given a separation examination.  In July 1971, an annual examination for the U.S. Marine Corp Reserve indicated normal ears.  A whispered voice test indicated his hearing was 15/15 bilaterally.  The Veteran reported that he had ear, nose or throat trouble, and specified otitis with resultant tympanoplasty.  

Private medical records, dated from August 2003 to April 2007, from William S. Lewis, M.D., show intermittent notes pertaining to the Veteran's ears' draining, being red and mildly swollen; his complaints of difficulty hearing; and multiple cleanings and debridement.  In August 2003, the Veteran was noted to have bilateral moderately severe high frequency sensorineural hearing loss, plus there was a small air versus bone density gap in the left ear.  Remarks noted the mild to severe sensorineural hearing loss of the right ear, and mild to profound sensorineural hearing loss of the left ear.  By November 2003 hearing loss was improved and the tympanic membrane was clean, yet an audiogram indicated similar findings as in August.  The Veteran was notably hesitant about the recommended behind-the-ear hearing aids.  January 2005 audiogram notes indicated that the right ear had borderline to profound sensorineural hearing loss, and the left ear had moderate to profound hearing loss.  By February 2005, the Veteran had purchased a right ear hearing aid, although he was advised he would do better with hearing aids in both ears.  In April 2007, the Veteran was still having problems with hearing loss.  In January 2007, the Veteran reported a history of noise exposure to his doctor and indicated that he was seeking service connection for his bilateral hearing loss and tinnitus, which bothered him at least 2 to 3 times every few days.  

Dr. Lewis wrote a letter to the VA, in which he opined that the Veteran had severe high frequency sensorineural hearing loss, with a notch at 3000 Hz, and he explained this was typical of noise exposure.  Based on the Veteran's history of noise exposure in artillery training and Vietnam, and despite the Veteran's chronic otitis media and chronic otitis externa, Dr. Lewis concluded it was as likely as not that the Veteran's hearing loss resulted from loud noise exposure in the military.  

In May 2007, the Veteran explained that he could not locate medical records following his discharge from service, but that he had seen 5 or 6 doctors, who had retired or moved.  

The Veteran was afforded a VA audiological examination in May 2007.  The examiner noted that the private audiograms from August and November 2003 and January 2005 showed a gradually sloping sensorineural hearing loss.  The examiner reviewed Dr. Lewis's opinion, and noted that the Veteran's service medical records were not associated with his claims file.  

The Veteran discussed his noise exposure as an artillery officer involved in all aspects of firing 105 and 107 millimeter guns.  After service the Veteran worked mostly desk jobs in the high-tech industry, and used a phone headset for a significant amount of work.  The Veteran denied recreational noise exposure.  The Veteran complained of long-standing difficulty understanding speech.  He explained that he was no longer able to "get by" when he could not understand what was said at a work meeting approximately 2 years earlier.  This prompted him to purchase a right ear Oticon canal aid.  The Veteran reported first noticing hearing difficulty on his return from Vietnam, and that over time it progressed in severity.  The Veteran explained that hearing in his left ear was worse than in his right ear, but that he was unaware of the date or circumstances that led to the asymmetry.  The Veteran indicated that his private physician had told him for many years that he needed hearing amplification.  The Veteran reported that he experienced momentary periodic high frequency ringing, sometimes in response to loud environmental noise, yet the report indicates that he denied tinnitus.  

Audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
40
60
55
65
LEFT
65
80
90
100
100

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 82 percent in the left ear.  The examiner diagnosed the Veteran as having right ear hearing within normal limits through 500 Hz, with mild to severe sensorineural hearing loss from 750 to 8000 Hz, and with excellent speech discrimination.  There was moderate to profound mixed hearing loss with 10 to 30 decibel air-bone gaps across the range, and good speech discrimination.  The examiner compared these results to the private audiograms, and concluded that there was some variability with the VA audiology results showing better low frequency thresholds, and good agreement with high frequency thresholds.  Tympanometric results were consistent with other findings, showing significant negative middle ear pressure, low compliance in the right ear, and rounded peak with low compliance in the left ear.  

The examiner concluded that the gradually sloping configuration of the hearing loss was not consistent with acoustic trauma, nor was the mixed hearing loss in the left related to acoustic trauma.  The examiner partly relied on the Veteran's history, which included chronic otitis and pre-service surgical tympanoplasty.  The examiner noted the Veteran's vague report of onset for his hearing loss; denial of tinnitus; earliest treatment record in 2003; first attempt at hearing amplification 2 years earlier; and the first claim for service connection occurring approximately 40 years since service.  The examiner opined that it was not likely the hearing loss was related to service.  

In June 2007, the Veteran's service treatment records were provided to a VA examiner for an addendum opinion.  This decision focused on the Veteran's denial of hearing loss in 1971, nearly 3 years after discharge from service, and concluded that the only documented in-service complaints of hearing loss were those associated with ear infections, which resolved.  The examiner noted the earlier May 2007 opinion was appropriate.

In October 2007, the Veteran reiterated his claim for occasional tinnitus.  He stated that he had not complained of hearing loss at his 1971 annual examination, because at that time he did not believe it was serious.  He stressed that he was exposed to artillery environments in service, and noticed hearing loss within the first year of discharge from service, but did not believe it was severe enough to require medical treatment.  Over time, his hearing worsened and when he had difficulty hearing at work, he sought medical treatment.  In March 2008, the Veteran again emphasized how his hearing loss progressed very gradually, and did not originally seem as if it would be a chronic hearing loss problem.  

At his February 2011 hearing, the Veteran explained he received military training on howitzers, and served for 13 months in Vietnam as an artillery officer.  He fired the guns nightly in "harassing interjections."  After 3 to 4 months in Vietnam, the Veteran reported experiencing ringing sensations in his ears, but he presumed everybody heard strange sounds, and did not pursue medical attention.  The Veteran first noticed hearing problems in his ninth or tenth month in Vietnam, while he was assigned to the 107 millimeter guns, but did not think it was serious enough to pursue medical attention.  The Veteran did not have a service separation examination, or audiology test.  The Veteran reported that after service his hearing loss progressively worsened.  Post-service, the Veteran's wife told him that he was hard of hearing.  Although the Veteran experienced hearing loss, he resisted wearing hearing aids.  He did, however, seek medical attention starting in the early 1970s.  These records are not available, because, as he explained, the doctors have since retired and/or moved out of state.  The Veteran relayed his most recent history with Dr. Lewis, an ear, nose, and throat specialist.  The Veteran reported he worked around conveyor belts for a few years, but otherwise spent his civilian career in office jobs.  The Veteran explained that the VA examiner asked him whether he had constant tinnitus, and that he responded in the negative, because he only experienced intermittent ringing in his ears.  The Veteran described his tinnitus as occurring typically in the mornings, some days more urgently than others, and some days in the right ear, but not the left ear.  He explained that he did not file an earlier claim for service connection for hearing loss and tinnitus, because he did not realize he was potentially eligible until he attended a Marine Corps Reunion and spoke with another artillery officer with a similar problem.  

In addition to the clear evidence of significant in-service acoustic trauma, the record on appeal also includes the Veteran's statements of decreased hearing acuity and ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that both decreased hearing acuity and ringing in the ears are the kinds of conditions lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of hearing loss and ringing in his ears since service are credible.  In that regard, the Board observes that the Veteran's statements were consistent, whether he addressed a doctor for medical treatment or the VA for entitlement to service connection.  

Although the Veteran denied having tinnitus at his VA audiology examination, this is not probative of whether a current tinnitus disability exists in this case.  Rather, it appears that the Veteran was responding precisely to the examiner, and thus denied constant tinnitus, because he experienced ringing in his ears only intermittently. Thus, the Veteran's reported medical history in this case is found to hold more probative weight than the VA examiner's opinion.

After carefully considering the record, the Board finds that the evidence is in relative equipoise.  Again, the Veteran's current hearing loss and tinnitus are associated with in-service noise exposure.  His service records document training and a military occupational specialty consistent with noise exposure.  In addition, the Veteran has provided competent and credible evidence of bilateral hearing loss and tinnitus since service.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


